Per Curiam.
The plaintiff sued the defendants, alleging three counts of breach of contract, one count of unjust enrichment, and one count of fraudulent conveyance. The defendants filed an answer and setoff. After a trial to the court, the court issued a brief oral memorandum of decision, and rendered judgment for the plaintiff in the amount of $84,627.48 less setoffs in the amounts of $17,320.02 and $25,000, for a judgment in favor of the plaintiff in the net amount of $42,307.46. The plaintiff did not seek from the court a further articulation of its decision.
The plaintiff appeals claiming ten grounds of error. Seven of the grounds, namely issues three through nine, either attack the factual findings of-the court or claim that the findings go beyond the pleadings in the case. The findings are not clearly erroneous, and any variations between the findings and the pleadings were waived because no objection was made at trial. DiLieto v. Better Homes Insulation Co., 16 Conn. App. 100, 104-105, 546 A.2d 957 (1988). *811The first two claims of error attack evidentiary rulings of the court that were clearly within its discretion. The final claim is that the court erred by not awarding prejudgment statutory interest to the plaintiff. Such interest is discretionary; Lauder v. Peck, 11 Conn. App. 161, 167-68, 526 A.2d 539 (1987); and the plaintiff has not established an abuse of the trial court’s discretion.
There is no error.